Citation Nr: 1428733	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-15 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to October 1968 and from January 1969 to April 1986, with confirmed combat duty in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO.  A transcript for the hearing could not be made.  The Veteran was sent a letter in August 2012 informing him of this and his options for another Board hearing.  He was also informed that if he did not respond to the letter within 30 days, the Board would assume that he did not desire another hearing.  The Veteran did not respond to the letter.  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted. 

The Veteran contends that service connection is warranted for bilateral hearing loss disability and tinnitus because they are due to excessive noise exposure during his active military service, to include combat service in the Republic of Vietnam.

The Veteran's DD Form 214 identifies the Veteran's military occupational specialties as criminal investigator and supply specialist.

The Veteran's service treatment records are negative for complaints or treatment for hearing loss or tinnitus.  

A January 1986 retirement examination noted the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
15
10
10
15
10

A February 2010 VA treatment note indicate that the Veteran stated his tinnitus intensified over the past several months and was becoming bothersome.  A March 2010 VA treatment note reports that the Veteran had mild to moderate high frequency hearing loss at 2000 Hertz and tinnitus bilaterally.

In a May 2010 VA examination, the Veteran reported exposure to mortar rounds and artillery during three years of combat situations in Vietnam, no occupational noise exposure, and recreational noise exposure from firing ranges.  The Veteran reported he began to notice tinnitus about three years ago and that it was most noticeable when it was quiet.  

The  May 2010 audiological testing disclosed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
30
LEFT
10
5
10
25
45

The VA examiner diagnosed left ear high frequency sensorineural hearing loss, subjective bilateral tinnitus, and determined right ear thresholds did not meet VA criteria for disability.  The examiner determined that the Veteran's left ear hearing disability and bilateral tinnitus were less likely than not due to in-service noise exposure because the Veteran's hearing was within normal limits with no significant decrease in hearing thresholds throughout his military service, and there was no evidence of tinnitus in his service treatment records.

In a January 2011 notice of disagreement, the Veteran asserted that he commanded an armor personnel carrier in Vietnam that operated a machine gun during daily convoy escorts and lived in fire support bases with 155 howitzers without using hearing protection.  In May 2011, the Veteran reported exposure to mortars, light weaponry, and machine gun fire in Vietnam caused severe acoustic trauma.

The Board finds that the May 2010 VA examination report is inadequate for adjudication purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board notes that the examiner indicated that the Veteran first noticed tinnitus approximately three years prior to the examination.  At the hearing before the undersigned, the Veteran testified that he first noticed tinnitus while in service and that the tinnitus would come and go until approximately eight to ten years prior to the hearing when it became constant or continuous.  The Board has found the Veteran's testimony to be credible.  Therefore, the Board has determined that he should be afforded another VA examination to determine the etiology of his tinnitus.  Moreover, in view of the examiner's opinion that the Veteran's tinnitus is due to his hearing loss, the Board has determined that the Veteran should be afforded another VA examination to determine the nature, extent and etiology of his hearing loss.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from May 2010 to the present.

Accordingly, the case is REMANDED for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center treatment records for the time period from May 2010 to the present.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine if the Veteran has sufficient hearing impairment in the right ear to qualify as a disability and to determine the etiology of the Veteran's bilateral hearing loss and tinnitus.  The claims files and any pertinent evidence in the electronic records that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to the Veteran's tinnitus and bilateral hearing impairment as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  

For the purposes of the opinions, the examiner should assume that the Veteran is a credible historian.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



